In a proceeding under section 16 of the County Law (repealed by L. 1950, ch. 691; County Law, § 1002) and its successor statute (Tax Law, § 56-a, subd. 1) for a refund of taxes paid by petitioners from 1932 to 1946, during which time they were in possession pursuant to tax deeds executed and delivered to them by the County of Rockland, the Board of Supervisors of the County of Rockland appeals from an order of the County Court, Rockland County, granting petitioners’ application 'for the refund, with 6% interest from the respective dates of payment. Order modified on the law by granting the refund with interest at the rate of 6% from the respective dates of payment to July 1, 1939, and thereafter at the rate of 4%. (General Municipal Law, § 3-a; People ex rel. Emigrant Ind. Sav. Bank v. Sexton, 284 N. Y. 57.) As so modified, order unanimously affirmed, with costs to respondents. The findings of fact are affirmed. The benefits of the statute extend to all persons who have paid taxes which they were not legally bound to pay, whether voluntarily or under duress, provided they have an interest in the property to protect. (Matter of Adams v. Supervisors, 154 N. Y. 619, 625-627; Matter of MeGue v. Supervisors, 162 N. Y. 235.) One who occupies property pursuant to a tax deed given by the county and pays taxes assessed against both the person and the property is entitled to a refund if the assessment is invalid. (People ex rel. American Exch. Nat. Bank v. Purdy, 199 N. Y. 51.) Present — Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ.